 1 NOTICE: This opinion is subject to formal revision before publication in the Board volumes of NLRB decisions. Readers are requested to notify the Executive Secretary, National Labor Relations Board, rors so that corrections can be included in the bound volumes. Carry Companies of Illinois, Inc and Automobile Mechanics Local 701, International Association of Machinists and Aerospace Workers, AFL± CIO. Case 13±CA±34482 November 8, 1996 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS BROWNING AND FOX Pursuant to a charge filed on July 29, 1996, the General Counsel of the National Labor Relations Board issued a complaint and notice of hearing on Au-
lations Act by refusing the Union's request to bargain lowing the Union's certification in Case 13±RC± 19183. (Official notice is taken of the ``record'' in the 
representation proceeding as defined in the Board's Rules and Regulations, Secs. 102.68 and 102.69(g); Frontier Hotel
ent filed an answer and amended answer admitting in plaint. On October l, 1996, the General Counsel filed a tion for Summary Judgment. On October 2, 1996, the Board issued an order transferring the proceeding to 
the Board and a Notice to Show Cause why the motion spondent filed a response. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Summary Judgment In its amended answer and response, the Respondent admits its refusal to bargain and to provide the Union 
tion proceeding that the Union's original showing of interest in support of its petition for an election may 
have been obtained through improper means.1 In addi-1 The Respondent raised this issue for the first time following the first election and the Board's subsequent order adopting the hearing 
tion on the ground that the Union had engaged in objectionable con-


spondent had contested the appropriateness of the unit prior to the 

propriateness of the unit in the instant proceeding. tion, the Respondent in its answer denies that the in-resentative of the unit. All representation issues raised by the Respondent tation proceeding. The Respondent does not offer to viously unavailable evidence, nor does it allege any special circumstances that would require the Board to 
reexamine the decision made in the representation pro-ceeding.2 We therefore find that the Respondent has 
igable in this unfair labor practice proceeding. See Pittsburgh Plate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941). ing a hearing with respect the Union's request for in-
tion from the Respondent: sifications and dates of hire for all bargaining unit employees and employees doing bargaining unit work. ployees and employees doing bargaining unit work specifying hourly or salaried. 3. Work schedules for each department and hours of work for all bargaining unit employees 
and employees doing bargaining unit work. 4. Copies of company savings plan, 401K plan, 
ployees and employer's contribution to said plans. 5. Copies of any and all current health care plans, including benefits provided, and extra cost er's costs of providing any and all benefits. ees and employees doing bargaining unit work, 
participating in said plans outlined in #4 and #5 and the costs incurred by them. centive plans etc., currently in effect. 2 In its response to the Notice to Show Cause, the Respondent cites Ron Tirapelli Ford v. NLRB, 987 F.2d 433 (7th Cir. 1993); and Perdue Farms v. NLRB, 935 F. Supp. 713 (D.N.C. July 23, 1996), in support of its argument that the Regional Director should have dismissed or investigated the Union's petition following the Board's 
order directing a second election based on the Union's objectionable 
conduct during the critical period. In both of those cases, however, 
there was at least some evidence supporting the allegations that the 
petitions were tainted. Here, as found by the Regional Director, the 

tition following the Board's order directing a second election was 
based on pure conjecture and was unsupported by any evidence. 322 NLRB No. 76  2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 8. Any other payroll deductions to which all bargaining unit employees and employees doing bargaining unit work have agreed to prior to the election on June 7, 1996. 
tively relevant for purposes of collective bargaining and must be furnished on request. See, e.g., Masonic Hall, 261 NLRB 436 (1982); and Mobay Chemical 
Corp., 233 NLRB 109 (1977). Accordingly, we grant the Motion for Summary Judgment.3 On the entire record, the Board makes the following FINDINGS OF FACT I. JURISDICTION The Respondent, a corporation with an office and place of business in Bridgeview, Illinois, is engaged in the transportation, warehousing and packing of food products. During the last calendar year, in conducting 
its business operations, the Respondent sold and shipped from its Bridgeview, Illinois facility goods valued in excess of $50,000 directly to points outside the State of Illinois. We find that the Respondent is an employer engaged in commerce within the meaning of 
Section 2(2), (6), and (7) of the Act and that the Union is a labor organization within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES A. The Certification Following a second election held June 7, 1996,4 the Union was certified on July 22, 1996, as the exclusive collective-bargaining representative of the employees in the following appropriate unit: 
chanics shift leaders, tank wash employees, tank ployed by Respondent at its Bridgeview, Illinois facility and warehouse employees employed by Respondent at its Bedford Park, Illinois facility; 
fice clerical, professional employees, guards and supervisors as defined in the Act. The Union continues to be the exclusive representative 
under Section 9(a) of the Act. 3 Member Fox notes that she did not participate in the underlying representation case. However, she agrees with her colleagues that the Respondent has raised no new issues in this ``technical'' 8(a)(5) case 
and that summary judgment is therefore appropriate. 4 As noted above, on February 21, 1996, the Board issued an order setting aside the first election and ordering a second election based 

jectionable conduct during the critical period before the election by 
promising employees reduced initiation fees. B. Refusal to Bargain Since about June 28, 1996, the Union has requested the Respondent to bargain and to furnish necessary and stitutes an unlawful refusal to bargain in violation of Section 8(a)(5) and (1) of the Act. CONCLUSIONS OF LAW By refusing on and after July 17, 1996, to bargain with the Union as the exclusive collective-bargaining representative of employees in the appropriate unit and 
tion 8(a)(5) and (1) and Section 2(6) and (7) of the Act. REMEDY tion 8(a)(5) and (1) of the Act, we shall order it to 
cease and desist, to bargain on request with the Union, derstanding in a signed agreement. We also shall order the Respondent to furnish the Union the information 
requested. ices of their selected bargaining agent for the period spondent begins to bargain in good faith with the Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817 (1964); Burnett Construction Co., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965). ORDER The National Labor Relations Board orders that the Respondent, Carry Companies of Illinois, Inc., Bridgeview, Illinois, its officers, agents, successors, and assigns, shall 1. Cease and desist from (a) Refusing to bargain with Automobile Mechanics Local 701, International Association of Machinists and Aerospace Workers, AFL±CIO, as the exclusive bar-ing unit, and refusing to furnish the Union information 
sive bargaining representative of the unit employees. (b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act.  CARRY COS. OF ILLINOIS 3 sive representative of the employees in the following 
ment, and if an understanding is reached, embody the 
understanding in a signed agreement: 
chanics shift leaders, tank wash employees, tank 

ployed by Respondent at its Bridgeview, Illinois 
facility and warehouse employees employed by 
Respondent at its Bedford Park, Illinois facility; 

fice clerical, professional employees, guards and 
supervisors as defined in the Act. (b) Furnish the Union the information that it re-quested on June 28, 1996. (c) Within 14 days after service by the Region, post 
tached notice marked ``Appendix.''5 tice, on forms provided by the Regional Director for 


spondent and maintained for 60 consecutive days in 
conspicuous places including all places where notices 
to employees are customarily posted. Reasonable steps 

tices are not altered, defaced, or covered by any other material. In the event that, during the pendency of these proceedings, the Respondent has gone out of 

ceedings, the Respondent shall duplicate and mail, at 
its own expense, a copy of the notice to all current 

spondent at any time since July 29, 1996. (d) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a 
responsible official on a form provided by the Region 
attesting to the steps that the Respondent has taken to 
comply. 5 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ``Posted by Order of the National Labor Relations Board'' shall read ``Posted Pursuant to a Judgment of the United States Court of Appeals Enforcing an Order 
of the National Labor Relations Board.'' Dated, Washington, D.C. November 8, 1996 llllllllllllllllll William B. Gould IV, Chairman llllllllllllllllll Margaret A. Browning, Member llllllllllllllllll Sarah M. Fox, Member (SEAL) NATIONAL LABOR RELATIONS BOARD APPENDIX NOTICE TO EMPLOYEES•POSTED BY ORDER OF THE•NATIONAL LABOR RELATIONS BOARD•An Agency of the United States Government•The National Labor Relations Board has found that we dered us to post and abide by this notice. WE WILL NOT refuse to bargain with Automobile 
ing. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the 
rights guaranteed you by Section 7 of the Act. WE WILL, on request, bargain with the Union and put in writing and sign any agreement reached on 
terms and conditions of employment for our employees in the bargaining unit: 
chanics shift leaders, tank wash employees, tank ployed by us at our Bridgeview, Illinois facility and warehouse employees employed by us at our Bedford Park, Illinois facility; but excluding all 
sional employees, guards and supervisors as de-fined in the Act. WE WILL furnish the Union the information that it requested on June 28, 1996. CARRY COMPANIES OF ILLINOIS, INC. 